Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bittar et al. (Pub NO. US 2012/0249149 A1; hereinafter Bittar) in view of Zhang et al. (Pub NO. US 2017/0362925 A1; hereinafter Zhang).

Regarding Claim 1, Bittar teaches an antenna assembly (assembly in Fig. 10A; See [0045]-[0050]), comprising:
a tool mandrel (412 in Fig.. 10A and Fig. below) having a tool axis (See [0045]-[0046]; See Fig. below);
a coil (416 and 420 in Fig. 10A; See [0046]) including a plurality of windings wrapped about the tool mandrel, wherein portions of the plurality of windings are wrapped (See Fig. 10A and Fig. below) about the tool mandrel at a winding angle offset from the tool axis (See Fig. below); and
a soft magnetic band (418, 414 are part of magnetic antenna body 402/412 in Fig. 10A; See [0045]-[0046]) radially interposing the coil (See Fig. 10A) and the tool mandrel and extending about a circumference of the tool mandrel (418, 414extend circumferentially around 412 in fig. 10 A and Fig. below), wherein the soft magnetic band (coils 420, 416 are magnetic in Fig. 10A; See [0045]) includes a plurality of stacked inserts (418, 414 are filled by support and protective materials and these materials are stacks in Fig. 10A ; See [0045]-[0046]) and each stacked insert positioned end- to-end (414/418 are end-to-end of mandrel 412 in Fig. 10A).


    PNG
    media_image1.png
    409
    885
    media_image1.png
    Greyscale

Bittar is silent about each stacked insert includes a plurality of rods.
Zhang teaches regarding wellbore logging tool (See [0032]) each stacked insert includes a plurality of rods (protective shields are rods; See [0038]).

Regarding Claim 2, Bittar in view of Zhang teaches the antenna assembly of claim 1. Bittar further teaches wherein the soft magnetic band extends about the circumference of the tool mandrel at a band angle parallel to the winding angle (angle of band 418 with tool axis is parallel to the angle of coil 420 with tool axis in fig. 10A).
Regarding Claim 3, Bittar in view of Zhang teaches the antenna assembly of claim 1. Bittar further teaches wherein each stacked insert is positioned to extend perpendicular to a winding angle of the plurality of windings about the circumference of the tool mandrel (See [0045]).
Regarding Claim 4, Bittar in view of Zhang teaches the antenna assembly of claim 1. 
Zhang teaches regarding wellbore logging tool (See [0032]) wherein the plurality of rods comprises a material selected from the group consisting of a ferrite (See [0038]), mu-metal, permalloy, metallic glass, and any combination thereof.

Regarding Claim 5, Bittar in view of Zhang teaches the antenna assembly of claim 1. Bittar further teaches wherein the soft magnetic band interposes the coil and the tool mandrel about the entire circumference of the tool mandrel (band 418 interposes col 420 and mandrel 402 in Fig 10A; See [0045]-[0046]).
Regarding Claim 6, Bittar in view of Zhang teaches the antenna assembly of claim 1. Bittar further teaches wherein the plurality of rods in each stacked insert cooperatively forms a corresponding straight stacked insert that follows a curvature of an outer surface of the tool mandrel See Fig. below; See [0045]-[0046].

    PNG
    media_image2.png
    368
    852
    media_image2.png
    Greyscale

Regarding Claim 7, Bittar in view of Zhang teaches the antenna assembly of claim 1. Zhang further teaches wherein at least one rod of the plurality of rods has a length that is dissimilar to a length of other rods of the plurality of rods (See [0038]).
Regarding Claim 8, Bittar in view of Zhang teaches the antenna assembly of claim 1. Bittar further teaches wherein each rod comprises a straight, cylindrical member (1012 in Fig. 10A is straight and cylindrical) that exhibits a circular (1012 in Fig. 10A has circular cross-section) or polygonal cross-section.
Regarding Claim 9, Bittar in view of Zhang teaches the antenna assembly of claim 1. Bittar further teaches further comprising a bobbin (1002, 1004, 1006 in fig. 10A; See [0045]-[0046]) positioned about the circumference of the mandrel (1002, 1004, 1006 are circumferential of 402 in fig. 10A), wherein the plurality of stacked inserts is positioned on the bobbin (1002, 1004, 1006 are filled with protective stacks; See [0045]-[0046]).
Regarding Claim 10, Bittar in view of Zhang teaches the antenna assembly of claim 8. Bittar further teaches wherein the plurality of stacked inserts is positioned on an outer radial surface of the bobbin (1006 is outer radial surface; See Fig. below).

    PNG
    media_image3.png
    391
    897
    media_image3.png
    Greyscale

Regarding Claim 11, Bittar in view of Zhang teaches the antenna assembly of claim 8. Bittar further teaches wherein the plurality of stacked inserts is positioned on an inner radial surface the bobbin (1002 is inner radial surface; See Fig. below).

    PNG
    media_image3.png
    391
    897
    media_image3.png
    Greyscale

Regarding Claim 12, Bittar in view of Zhang teaches the antenna assembly of claim 1. Bittar further teaches further comprising an antenna shield (1013 protects antenna, therefore 1013 in Fig. 10B is antenna shield; See [0047]-[0050]) secured to the tool mandrel and positioned radially outward from the coil (See Fig. 10B; See [0047]), wherein the antenna shield defines a plurality of slots (slots 1016 in Fig. 10B; See [0047]) extending perpendicular to the coil at any angular location about the circumference of the tool mandrel (See [0047]).
Regarding Claim 13, Bittar in view of Zhang teaches the antenna assembly of claim 9. Bittar further teaches wherein the plurality of slots is provided in two or more dissimilar lengths (length of 1016 are not similar in Fig. 10B; See [0047]).
Regarding Claim 14, Bittar in view of Zhang teaches the antenna assembly of claim 9. Bittar further teaches wherein the plurality of stacked inserts are aligned radially with the plurality of slots (1102 is stacked and it is radially inserted to 1013; See [0049]).
Regarding Claim 15, Bittar in view of Zhang teaches the antenna assembly of claim 9. Bittar further teaches wherein the plurality of stacked inserts are radially misaligned with the plurality of slots (slots are dissimilar and it is interpreted that 1102 is also misaligned with slots 1016; See [0047]-[0049]).
Regarding Claim 16, Bittar teaches a method (assembly in Fig. 1 and Fig. 10A; See [0023]-[0030], [0045]-[0050]), comprising:
introducing a wellbore logging tool into a wellbore (logging tool  in Fig. 1; See [0023]), the wellbore logging tool including an antenna assembly that includes:
a tool mandrel (412 in Fig.. 10A and Fig. below) having a tool axis  (See [0045]-[0046]; See Fig. below);

a soft magnetic band (418, 414 are part of magnetic antenna body 402/412 in Fig. 10A; See [0045]-[0046]) radially interposing the coil (See Fig. 10A) and the tool mandrel and extending about a circumference of the tool mandrel (418, 414extend circumferentially around 412 in fig. 10 A and Fig. below), wherein the soft magnetic band includes a plurality of stacked inserts (418, 414 are filled by support and protective materials and these materials are stacks in Fig. 10A ; See [0045]-[0046]) and each stacked insert positioned end-to-end (414/418 are end-to-end of mandrel 412 in Fig. 10A); and
obtaining measurements of a surrounding subterranean formation with the wellbore logging tool (See [0023]-[0030]).



    PNG
    media_image1.png
    409
    885
    media_image1.png
    Greyscale

Bittar is silent about each stacked insert includes a plurality of rods.
Zhang teaches regarding wellbore logging tool (See [0032]) each stacked insert includes a plurality of rods (protective shields are rods; See [0038]).

Regarding Claim 17, Bittar in view of Zhang teaches the method of claim 16. Bittar further teaches wherein the tool mandrel is operatively coupled to a drill string (String in Fig. 1; See [0023]) and introducing the wellbore logging tool into the wellbore further comprises:
extending the wellbore logging tool into the wellbore on the drill string (extending tool on Fig. 10A in wellbore logging in Fig. 1; See [0023]-[0024]); and
drilling a portion of the wellbore with a drill bit secured to a distal end of the drill string (See Fig. 1; See [0023]-[0024]).
Regarding Claim 18, Bittar in view of Zhang teaches the method of claim 16. 
Zhang teaches wherein introducing the wellbore logging tool into the wellbore further comprises extending the wellbore logging tool into the wellbore on wireline as part of a wireline instrument sonde (sonde 50 in Fig. 1; See [0032]).

Regarding Claim 19, Bittar in view of Zhang teaches the method of claim 16. Bittar further teaches wherein the antenna assembly further includes a bobbin (1002, 1004, 1006 in fig. 10A; See [0045]-[0046]) arranged about the circumference of the mandrel (1002, 1004, 1006 are circumferential of 402 in fig. 10A) and the plurality of stacked inserts is positioned on the bobbin (1002, 1004, 1006 are filled with protective stacks; See [0045]-[0046]).
Regarding Claim 20, Bittar in view of Zhang teaches the method of claim 16. Bittar further teaches wherein the antenna assembly further includes an antenna shield (1013 protects antenna, therefore 1013 in Fig. 10B is antenna shield; See [0047]-[0050]) secured to the tool mandrel and positioned radially outward from the coil (See Fig. 10B; See [0047]), wherein the antenna shield defines a plurality of slots (slots 1016 in Fig. 10B; See [0047]) extending perpendicular to the coil at any angular location about the circumference of the tool mandrel (See [0047]).
Regarding Claim 21, Bittar in view of Zhang teaches the method of claim 20. Bittar further teaches wherein the plurality of slots is provided in two or more dissimilar lengths (length of 1016 are not similar in Fig. 10B; See [0047]).
Regarding Claim 22, Bittar in view of Zhang teaches the method of claim 20. Bittar further teaches wherein the plurality of stacked inserts are aligned or misaligned radially with the plurality of slots (slots are dissimilar and it is interpreted that 1102 is also misaligned with slots 1016; See [0047]-[0049]).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Yang et al. (Pub NO. US 2017/0102478 A1) discloses Modular System for Geosteering and Formation Evaluation.
b. Yang et al. (Pub NO. US 2017/0052273 A1) discloses Determining a Full Electromagnetic Coupling Tensor.
c. Yang et al. (Pub NO. US 2014/0292340 A1) discloses Antenna Tool and Methods for Directional Electromagnetic Well Logging.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        
/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858